DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Barry
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said drug” in lines 5, 11, 14, 17 and 21.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sand et al. (“Sand”, US 2019/0197621).
As per claim 1, Sand teaches a method of presenting drug company information to potential investors on a computer display screen having a plurality of screen views (Sand, Figs.6-8, list of company names), said method comprising the steps of:
listing a plurality of names of said drugs along the left edge of a first of said screen views in columnar format (Sand, para.101; Fig.6, pane 186 displays names in columnar format), wherein each of said names is a first clickable link to a corresponding second of said screen views (Sand, para.102, selection of name links to second view Fig.7A in pane 186); 
listing in columnar format on said first screen view to the right of said names a plurality of columns of information corresponding to each respective one of said drugs names (Sand, para.101; Fig.6, pane 186 includes listing of names with associated information in columnar format); 
opening said second screen view when the respective one of said first clickable links is clicked to select a said drug of interest (Sand, para.102, selection of interested name links to opening of second view Fig.7A in pane 186); 
said second screen view presenting to the investor the opportunity to enter into a bespeak contract for said drug of interest in the form of a second clickable link (Sand, para.103, Fig.7A-7C, selection of link 206 allows investor to submit contract); 
said second clickable link opening a dialog box within said second screen view allowing the investor to enter a bespeak contract for said drug of interest (Sand, para.104, Fig.8, selection of link 206 opens dialog box 210).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Braig et al. (US 7,363,272) teaches a method of listing potential investments and entering into a contract using a plurality of screen views.
Wallman (US 2004/0064394) teaches a method of selecting an investment from a list and entering into a contract using a plurality of screen views.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065. The examiner can normally be reached Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./
Sajeda MuhebbullahExaminer, Art Unit 2177     

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177